Order entered September 29, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00530-CV

           IN THE INTEREST OF I.F., E.F. AND F.F., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-21932

                                      ORDER

      Before the Court is appellee’s September 27, 2022 second motion for an

extension of time to file her brief and appellant’s response opposing the motion.

We GRANT the motion and extend the time to November 3, 2022. We caution

appellee that further extension requests will be disfavored.


                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE